371 So. 2d 672 (1979)
Melody ROSENBERG, Petitioner,
v.
Michael ROSENBERG, Respondent.
No. 53082.
Supreme Court of Florida.
May 31, 1979.
James O. Nelson, Miami, for petitioner.
Charles R. Lipcon, Miami, for respondent.
PER CURIAM.
This court adopts the dissenting opinion by Judge Hubbart, reported at 352 So. 2d 867 (Fla.3d DCA 1977).
Accordingly, the opinion of the Third District Court of Appeal is quashed, and the case remanded with directions that the trial court set attorney's fees for Petitioner's counsel.
ENGLAND, C.J., and SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
BOYD, J., dissents.
Order on mandate, 372 So. 2d 1022.